DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the claimed features of independent claim 1, from which all other claims depend. In particular, the features of claim 1 including the main washing body having a slide unit provided thereon, and an auxiliary washing unit slidably connected to the slide unit and configured over the opening to move in a horizontal open and close position as claimed in combination with the other features of the claim. In contrast, the closest prior art of record Kim (USPN 2015/0247276, previously cited in the PTO-892 filed 2/18/2022) discloses a vertical washing machine having an auxiliary washing unit 120 at the top side. However, in Kim the door for washing unit 220 is pivotable, and does not slide as claimed into the open and closed positions. In another prior art reference, Kim ‘174 (also previously cited in the PTO-892 filed 2/18/2022, USPPN 2009/0145174) discloses a drawer mechanism for its lower washing chamber, however, this drawer mechanism is not used to provide access to an opening of a main washing chamber as otherwise claimed. For these reasons, the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711